Citation Nr: 1713278	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left elbow epicondylitis.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right elbow epicondylitis.

3.  Entitlement to a combined disability rating (or evaluation) in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1974 to August 1977, from January 1993 to June 1993, and from November 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2014, in pertinent part, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ) on the issues of higher initial ratings for left and right elbow epicondylitis and a higher combined rating.  In February 2017, the Veteran was advised that the VLJ who presided at the November 2014 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2016).  In February 2017, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board; as such, the appeal will proceed as there is no pending hearing request.  38 C.F.R. § 20.703 (2016).

In February 2015, the Board remanded the issues of higher initial ratings for left and right elbow epicondylitis and a higher combined rating to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ.

Also, in this regard, in a separate decision in February 2015, the Board remanded the issue of whether an overpayment of VA compensation in the amount of $7,239.07 was properly created for issuance of a Statement of the Case.  In a February 2015 decision, the RO reinstated the benefits previously terminated from January 14, 2007 through April 1, 2007, and from May 15, 2007 through September 8, 2007 due to a report of active duty for the same period.  In the February 2015 decision, the RO informed the Veteran that the reinstatement cleared the erroneous overpayment in full, and the Veteran's compensation benefits would not be withheld or interrupted.  Therefore, the issue of whether an overpayment of VA compensation in the amount of $7,239.07 was properly created is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully resolved issue.

In June 2016, the RO issued a rating decision awarding separate disability ratings for left and right elbow osteoarthritis with limitation of pronation/supination, effective April 18, 2016.  The Veteran submitted a statement in July 2016 expressing disagreement with the initial ratings of the left and right elbow osteoarthritis with limitation of pronation/supination.  Generally, the filing of a Notice of Disagreement places a matter into appellate status, requiring the Board to remand for issuance of a Statement of the Case.  See 38 C.F.R. § 3.103(f), 19.9(c) (2016).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as a Notice of Disagreement if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Here, in the June 2016 rating decision, the RO explicitly informed the Veteran that he needed to complete, sign, and return the attached VA Form 21-0958, Notice of Disagreement, if he disagreed with the rating decision (dated in June 2016), and to initiate an appeal to the Board.  To date, the Veteran has not returned the appropriate VA Form 21-0958, Notice of Disagreement, with respect to the disagreement with the June 2016 rating decision.  Because the earlier correspondence submitted by the Veteran in July 2016 cannot constitute a valid Notice of Disagreement, the matter is not presently in appellate status and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a); see also 38 C.F.R. § 19.9(c) (2016).  Also, in this regard, the Board notes that the one-year period for filing a timely and appropriate Notice of Disagreement (via VA Form 21-0958) as to the June 2016 rating decision has not yet expired.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of higher initial ratings for left and right elbow epicondylitis, and higher combined disability ratings.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

Initial Ratings for Left and Right Elbow Epicondylitis

Pursuant to the February 2015 Board Remand, the AOJ was instructed to obtain outstanding VA treatment records, as well as private treatment records from Kaiser Permanente as identified by the Veteran.  Subsequent to the February 2015 Board Remand, VA treatment records from the Palo Alto VA Medical Center (VAMC) from June 2009 to July 2009, and from the San Francisco VAMC from June 2009 to October 2015 were associated with the Veteran's file on VBMS.  In addition, in the February 2015 Board Remand, the AOJ was also instructed to afford the Veteran another VA examination to assist in determining the current severity of the left and right elbow disabilities.  The Veteran underwent VA examinations of the elbows in December 2015 and April 2016.  See Stegall, 11 Vet. App. at 268.

While the Veteran did not provide a release of information for the Kaiser Permanente records as requested by the AOJ in an October 2015 letter, in response to the October 2015 request from the AOJ, the Veteran instead explicitly identified outstanding private chiropractor and acupuncture treatment .  Indeed, treatment records from Daly City Chiropractor, dated only in October 2008, are associated with the record.  However, the Veteran contends, and VA treatment records confirm, that the Veteran has received treatment from a private chiropractor (Daly City Chiropractor) and received acupuncture for the elbows as recently as May 2015.  

In addition, in a February 2017 correspondence, the Veteran again identified outstanding acupuncture treatment records regarding the appeal and submitted December 2016 and January 2017 VA treatment records pertaining to the elbows from the San Francisco VAMC.  These VA treatment records have not been considered by the AOJ in the first instance, and neither the Veteran nor the representative waived AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2016).  When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  Here, as mentioned above, the procedural right of initial AOJ review of the additional evidence regarding the elbows has not been waived by the Veteran or the representative, and the new pertinent evidence does not guarantee that the benefits sought (higher initial ratings for right and left elbow epicondylitis) may be fully allowed on appeal without such referral.  Id.  For these reasons alone, the Board remands the appeal for AOJ consideration of this evidence and for issuance of a Supplemental Statement of the Case reflecting such consideration.  

As identified by the Veteran (by the submission of the December 2016 and January 2017 VA treatment records pertaining to the elbows), the Veteran's complete VA treatment records from April 2016 (from the San Francisco VAMC) and from July 2009 (from the Palo Alto VAMC) are also outstanding.  In this regard, VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Accordingly, these records (both private and from VA) should be obtained upon remand.  

Higher Combined Ratings

The Board finds that any decision with respect to the rating appeals being remanded above may affect the appeal for higher combined ratings.  The Board finds that the issue of higher combined ratings is inextricably intertwined with the appeals for higher ratings currently on appeal because a hypothetical grant of the pending rating appeals could significantly change the adjudication of the combined ratings issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of higher combined ratings must be deferred until the intertwined issues (higher ratings for left and right elbow epicondylitis) are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment of the service-connected left and right elbow disabilities from Daly City Chiropractor and the private acupuncture provider.

2. Contact Daly City Chiropractor and/or the private acupuncture provider identified by the Veteran, and request copies of any and all records of treatment that the Veteran received at that facility for association with the electronic file, to include treatment reports and progress notes for the duration of the Veteran's medical treatment for left and right elbow disabilities.

Any documents received by VA pursuant to the request for private treatment records from Daly City Chiropractor and the private acupuncture provider identified by the Veteran should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2016).

Any negative responses should be properly documented in the record.  Notify the Veteran and the representative, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

3. Associate with the electronic record all VA clinical documentation from the San Francisco and Palo Alto VA Medical Centers pertaining to the treatment of the Veteran's service-connected elbow disabilities on appeal not already of record.  Specifically 
(a) Records from the San Francisco VAMC particularly beginning in April 2016 to the present and
(b) Records from the Palo Alto VAMC beginning in July 2009 to the present.

4. After completion of the above and any additional development deemed necessary, readjudicate the issues of higher initial ratings for left and right elbow epicondylitis and higher combined ratings in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

